DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 5 and 14; 6 and 15; 7 and 16; and 10 and 18 recite a third, fourth, fifth and sixth indication respectively without reciting all preceding indications.  For example, claim 10 recites a sixth and forth (i.e. via claim 6) indication without reciting a second, third or fifth indication.  It is unclear if these claims actually require the number of indication claimed or, like in the example of claim 10, only three indications are required (i.e. the first, fourth and sixth indications found in claims 1, 6 and 10).  For examination purposes, claims 5-6 and 14-15 are interpreted as claiming second indications while claims 7, 10, 16 and 18 are interpreted as claiming third indications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al [Hu] PGPUB 2015/0032784 in view of Yang PGPUB 2019/0317580.
Referring to claim 1, Hu teaches the system, comprising: 
Receiving an event that indicates a parameter exceeds a threshold value [0013].
a baseboard management controller (BMC) coupled to the communication interface, the BMC configured to receive the first indication and to enter a first item into a log of the information handling system in response to receiving the first indication [0004, 0014].
In summary, Hu teaches a BMC for monitoring essentially any system parameter and logging events associated with those parameters which include parameters exceeding a threshold value.  While Hu teaches the invention substantially as claimed above, it is not explicitly taught that those parameters include a total harmonic distortion.  Yang teaches monitoring additional parameters such as total harmonic distortion (THD) of a received AC supply voltage [0023].  It would have been obvious by design choice to one of ordinary skill in the art before the effective filing date to additionally monitor THD and more specifically, when the THD exceeds a threshold level because THD is reflective of load balancing [0020, 0022] of a computer system and thus could have relevance that a user would want to keep a log of.
Referring to claims 11 and 19, these are rejected on the same basis as set forth hereinabove.  Hu and Yang teach the system and therefore teach the method performed by the system.
Referring to claim 20, Yang also teaches monitoring for conditions other than THD such as amplitude (i.e. magnitude) of an AC voltage [0023].
Allowable Subject Matter
Claims 2-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/30/21